DETAILED ACTION
This office action is in response to the application filed on 10/14/2019. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2019 has been considered by the examiner.
Election/Restrictions
Claims 17-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on12/20/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 line 2 “in response to the control signal”. Figure 3 shows that the activation of switch 200 is based on control circuit 204 sending a signal (En) to said 
Claims 8-10 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonapati et al. US 2020/0064875 in view of Zhong et al. US 2014/0340067.
	Regarding Claim 1, Gonapati teaches (Figures 1-4) A circuit (Fig. 4), comprising: an amplifier circuit (410) configured to generate a control signal (Vg) as a function of a difference between a reference signal and a feedback signal (at 410 +/- terminals); a ballast circuit comprising: a first ballast transistor (MB1) coupled to source 
	Gonapati does not teach a filter circuit configured to filter the control signal and generate a filtered control signal; and a second ballast transistor coupled to source current to the output node and having a gate terminal that is directly driven by the filtered control signal.
	Zhong teaches (Figures 1-2) a filter circuit  (206) configured to filter the control signal (Vg) and generate a filtered control signal (from 206); and a second ballast transistor (205) coupled to source current to the output node (at 208) and having a gate terminal that is directly driven by the filtered control signal. (For example; Par. 19-23)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gonapati to include a filter circuit configured to filter the control signal and generate a filtered control signal; and a second ballast transistor coupled to source current to the output node and having a gate terminal that is directly driven by the filtered control signal, as taught by Zhong, to improve control signal through filtering. 
	Regarding Claim 2, Gonapati teaches (Figures 1-4) wherein said first and second ballast transistors (MB1-MB2) are connected in parallel between a supply voltage node (Vdd) and the output node (Vout).
	Regarding Claims 3 and 12, Gonapati teaches (Figures 1-4) a circuit.
	Gonapati does not teach wherein the filter circuit is a low pass filter circuit.

 (For example; Par. 19-23)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gonapati to include a wherein the filter circuit is a low pass filter circuit, as taught by Zhong, to improve control signal through filtering. 
	Regarding Claims 4 and 13, Gonapati teaches (Figures 1-4) wherein the feedback circuit (R1-R2) is a resistive voltage divider circuit.
	Regarding Claim 5, Gonapati teaches (Figures 1-4) wherein the first and second ballast transistors are p-channel MOSFETs (MB1 and MB2). (For Example: Par. 48)
	Regarding Claim 6, Gonapati teaches (Figures 1-4) wherein: the first ballast transistor (MB1) has a source terminal directly connected to a power supply node (Vdd) and a drain terminal directly connected to the output node (Vout); and the second ballast transistor (MB2) has a source terminal directly connected to the power supply node and a drain terminal directly connected to the output node. (For Example: Par. 46-58)
	Regarding Claim 11, Gonapati teaches (Figures 1-4) the apparatus claim, claim 1, Claim 11 is the method claim which teaches same/similar limitations and rejected under the same grounds.



Claims 7-10 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonapati et al. US 2020/0064875 in view of Zhong et al. US 2014/0340067 as applied to claim 1 above, and further in view of Ko et al. US 2009/0085534.
	Regarding Claims 7 and 14, Gonapati teaches (Figures 1-4) a switching circuit (Mpen and prech switch) and a second ballast transistor(MB2).
	Gonapati does not further comprising a switching circuit connected in parallel with the filter circuit and configured, when actuated, to bypass the filter circuit and directly drive the gate terminal of the second ballast transistor with the control signal.
	Ko teaches (Figures 1-3) further comprising a switching circuit (S0) connected in parallel with the filter circuit (R1) and configured, when actuated, to bypass the filter circuit (claim 20) and directly drive the gate terminal of the second transistor (M1) with the control signal (controlling S0). (For example; Par. 26)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gonapati to include further comprising a switching circuit connected in parallel with the filter circuit and configured, when actuated, to bypass the filter circuit and directly drive the gate terminal of the second ballast transistor with the control signal, as taught by Ko, to improve response time of the power switch. 
	Regarding Claim 8, Gonapati teaches (Figures 1-4)  further comprising a control circuit (controlling Mpen and prech switch, e.g. fig. 3) configured to control actuation of the switching circuit. (For Example: Par. 46-58)
	Regarding Claims 9 and 15, Gonapati teaches (Figures 1-4) wherein the control circuit actuates the switching circuit (Mpen and prech switch) during circuit start-up (par. 52, power-up). (For Example: Par. 46-58)
	Regarding Claims 10 and 16, Gonapati teaches (Figures 1-4) wherein the control circuit (controlling Mpen and prech switch, e.g. fig. 3) is configured to sense load current (Iout) at the output node (with Vfb) and selectively deactuate the switching circuit in response to the sensed load current (Fig. 3a). (For Example: Par. 46-58)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838